DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 2/4/2021 and 12/29/2020 are considered by the examiner.

Claim Objections
Claims 11-17 are objected to because of the following informalities:  Claim 11 discloses “a process for detecting leaks”.  Claims 12-17 disclose “The method of claim 11”.  While the terms “process” and “method” are used interchangeably, to avoid confusion under the interpretation of the method of use of a product while a process is considered as a series of specific steps, the Examiner recommends amendments to the claims to disclose consistent terms.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasumoto (US 6634216), hereinafter ‘Yasumoto”, and further in view of Cohen et al. (US 5010761), hereinafter ‘Cohen’.


Regarding Claim 11, Yasumoto teaches a process for detecting leaks (Abstract), comprising: using an AC voltage (Col. 3, Lines 48-64; Col. 11, Lines 57-67) to inspect containers, such as ampoules, vials, syringes, pouches, flanges, aluminum pouches and any other containers filled with medicinal, food, and other products for defects such as leaks, pinholes, cracks, or seal defects in containers without contents and sealed (Abstract, Claims 1-3).
 Although Yasumoto teaches using a DC high voltage as an alternative to inspect containers (Col. 3, Lines 48-64; Col. 11, Lines 57-67), Yasumoto fails to disclose using an AC voltage with a DC high voltage.
However Cohen teaches a leak detection apparatus that utilizes AC and DC voltage (Col. 24, Lines 44-48) throughout the leak detection 
	Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the teachings of Yasumoto using a DC high voltage as an alternative to inspect containers with utilizing AC and DC voltage throughout the leak detection apparatus for the benefit of operating and providing a general electrical power distribution system when testing a leak of a gas that has been released as taught by Cohen in Col. 24, Lines 44-48.

Regarding Claim 13, Yasumoto further discloses reducing the amount of voltage applied to a substance inside of the container (Col. 9, Lines 12-19 ranges applied).

Regarding Claim 15, Yasumoto further discloses increasing sensitivity of measured change in electrical current (Col. 8, Lines 30-52 through use of aluminum wire and coupling by electrodes and terminals, sensitivity of measured electrical current is increased).

Regarding Claim 17, Yasuomoto further discloses reducing production of ozone through leak detection testing (Col. 3, Line 65-Col. 4, Line 11 teaches reduction of discharge faster through use of AC current, which dissipates quicker than DC current, thus reducing production of ozone).
Allowable Subject Matter
Claims 12, 14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claims 12, 14, and 16 the closest prior art fails to disclose “wherein 0.004 ppm of ozone is produced when 18.5 kVPk is applied over 5 minutes”, “wherein only 300 VPk is applied to product inside of a non-defective container when -18.5 kV total high voltage is applied”, “wherein a ratio of signal levels for a container with defective seal and a container without defective seal is 7.7V/2.2V=3.5, when 10 kV total high voltage is applied” in combination with all limitations of the base claim would be allowable if rewritten in independent form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811.  The examiner can normally be reached on M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALESA ALLGOOD/Primary Examiner, Art Unit 2868